Case 6:20-cm-00034-BAB Document 1   Filed 12/10/20 Page 1 of 20 PageID #: 1

                                                                      FILED
                                                                US DISTRICT COURT
                                                                WESTERN DISTRICT
                                                                  OF ARKANSAS
                                                                  Dec 10, 2020
                                                               OFFICE OF THE CLERK
                                                6:20cm34
Case 6:20-cm-00034-BAB Document 1   Filed 12/10/20 Page 2 of 20 PageID #: 2




                                            6:20cm34
Case 6:20-cm-00034-BAB Document 1   Filed 12/10/20 Page 3 of 20 PageID #: 3
Case 6:20-cm-00034-BAB Document 1   Filed 12/10/20 Page 4 of 20 PageID #: 4
Case 6:20-cm-00034-BAB Document 1   Filed 12/10/20 Page 5 of 20 PageID #: 5
Case 6:20-cm-00034-BAB Document 1   Filed 12/10/20 Page 6 of 20 PageID #: 6
Case 6:20-cm-00034-BAB Document 1   Filed 12/10/20 Page 7 of 20 PageID #: 7
Case 6:20-cm-00034-BAB Document 1   Filed 12/10/20 Page 8 of 20 PageID #: 8
Case 6:20-cm-00034-BAB Document 1   Filed 12/10/20 Page 9 of 20 PageID #: 9
Case 6:20-cm-00034-BAB Document 1   Filed 12/10/20 Page 10 of 20 PageID #: 10
Case 6:20-cm-00034-BAB Document 1   Filed 12/10/20 Page 11 of 20 PageID #: 11
Case 6:20-cm-00034-BAB Document 1   Filed 12/10/20 Page 12 of 20 PageID #: 12
Case 6:20-cm-00034-BAB Document 1   Filed 12/10/20 Page 13 of 20 PageID #: 13
Case 6:20-cm-00034-BAB Document 1   Filed 12/10/20 Page 14 of 20 PageID #: 14
Case 6:20-cm-00034-BAB Document 1   Filed 12/10/20 Page 15 of 20 PageID #: 15
Case 6:20-cm-00034-BAB Document 1   Filed 12/10/20 Page 16 of 20 PageID #: 16
Case 6:20-cm-00034-BAB Document 1   Filed 12/10/20 Page 17 of 20 PageID #: 17
Case 6:20-cm-00034-BAB Document 1   Filed 12/10/20 Page 18 of 20 PageID #: 18
Case 6:20-cm-00034-BAB Document 1   Filed 12/10/20 Page 19 of 20 PageID #: 19
Case 6:20-cm-00034-BAB Document 1   Filed 12/10/20 Page 20 of 20 PageID #: 20
